PER CURIAM.
The trial court failed to provide any reasons for its downward departure from the sentencing guidelines. The defendant concedes, correctly, that a sentence which departs downward from the guidelines must be supported by written reasons as required by section 921.001(6), Florida Statutes (1987), and Florida Rules of Criminal Procedure 3.701(b)(6) and 3.701(d)(ll). See State v. Vickery, 536 So.2d 380 (Fla. 3d DCA 1989); State v. Martinez, 534 So.2d 1248 (Fla. 3d DCA 1988); State v. Wayda, 533 So.2d 939 (Fla. 3d DCA 1988); State v. Adams, 528 So.2d 548 (Fla. 3d DCA 1988).
The sentence is vacated and the cause is remanded for further consistent proceedings.